IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0168-08



                         GARY LLOYD MILLER, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                        FORT BEND COUNTY



      Per Curiam.

                                     OPINION


      A jury convicted Appellant of aggravated assault and assessed punishment at

confinement for forty years. The Court of Appeals affirmed the conviction on March 29,

2007. Miller v. State, No. 14-06-00224-CR (Houston [14th], delivered March 29, 2007). On

May 29, 2007, Appellant timely filed his petition for discretionary review in the Court of

Appeals. See Tex.R.App.P. 68.2. On June 14, 2007, the Court of Appeals withdrew its
                                                                  GARY LLOYD MILLER -2


opinion, but failed to issue another opinion in its place. On December 13, 2007, the Court

of Appeals issued another opinion, again affirming the conviction. Miller v. State, No. 14-06-

00224-CR (Houston [14th], delivered December 13, 2007).

       The Court of Appeals’ opinion issued on December 13, 2007, was untimely under rule

50 because it was issued more than 30 days after Appellant’s petition for discretionary review

had been filed. See Parsons v. State, 187 S.W.3d 385 (Tex.Crim.App. 2005); Ex parte

Brashear, 985 S.W.2d 460 (Tex.Crim.App. 1998); Garza v. State, 896 S.W.2d 192

(Tex.Cr.App. 1995). Accordingly, the court had no jurisdiction to issue that opinion.

Therefore, the Court of Appeals’ opinion issued on December 13, 2007, is ordered

withdrawn, and the original judgment and opinion of the Court of Appeals that issued on

March 29, 2007, are reinstated. With this understanding, Appellant's original petition for

discretionary review is refused.


Delivered: April 2, 2008
Publish